Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant's Remarks and Amendments filed on 04/13/2022 regarding to the application 15/926,676 filed on 03/20/2018.
Claims 1, 11, 15 and 21 are amended in this Response. Claims 1-21 are currently pending for consideration

Response to Amendment and Remark
The applicant's amendments and remarks file on 04/13/2022 have been fully and carefully considered, with Examiner's response set forth below.
Applicant’s arguments, see (Arg. Page 11-12), with respect to the rejection(s) of claim(s) “1. Independent Claim 1 and Dependent Claims 2-10 and 21… claim amends, in part, ‘… wherein the collaborative content item is synchronized at a content management.‘… Applicant submits that the alleged combination of Lord and Rodriguez fails to disclose or render obvious as amended claim 1 recites… 2. Independent Claim 11 and Dependent Claims 12-14… 3. Independent Claim 15 and Dependent Claims 16-20…” under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made with Mody in view of Mc Erlean.

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mody et al. (US 20180097755 A1, “Mody”) and in view of Mc Erlean et al. (US 20150101021 A1, “Mc Erlean”).
As to claim 1, Mody discloses A computer-implemented method comprising: 
receiving a uniform resource locator (URL) to a source content item; (Mody: [0038] Upon selection of the URL, the content identification data included in the URL can be transmitted to content management system which can use the received content identification data to identify the appropriate content entry and return the source content item associated with the content entry). 
determining a type of content that is to be embedded in a collaborative content item based on the URL, (Mody: [0043, 0038] determines a content item managed by content management system 106 or collaboration module 202 which can have a different format or be of a different type than the electronic messages like a word processing document, a slide show presentation, a web page, or other digital item of content with the content identification data included in the URL… collaboration module provides features and functionality that allow various users using different client devices to collaborate on content items). 
in response to receiving the URL, providing one or more interface elements that enable navigation through the source content item; (Mody: [0029] the user can navigate in a web browser in response to selecting a web address (i.e. URL) of the content item provided by content management system. Changes or updates (i.e. interface elements) to content in the content storage made through the web interface, such as uploading a new version of a content item, can be propagated back to other client devices to be synchronized between each of the multiple client devices).
receiving, via the one or more interface elements, a user selection to crop a portion of the source content item associated with the URL to be embedded in a content pane that is generated within the collaborative content item; (Mody: [0063-64, 0035] receiving the user input of the source content items 506 and 508 in the message body of email message include links (e.g., hyperlinks, URL) to content, embedded media items from a network resource (e.g., the internet) or content items managed by content management… the content items 506 and 508 (i.e. content pane) can be shared with collaborators of the email message as the collaborative content item in FIG. 7… a selected content entry includes the content pointer that identifies the location of the content in content storage which can point to multiple locations, each contains (i.e. crop) a portion of the source content item).
The examiner notes that the “a content pane” is defined in the claim and the specification [0099] recites “the selected portion of the content item is visable through a content pane or window” and [0124] recites “the graphical user interface displayed on the client device may allow for a user to select a portion of the source content item to be displayed in the content pane of the collaborative content item”. The examiner interprets “a content pane” or a window is a user interface to display the selected contents and Mody discloses the link is converted into embedded item 506 by using the link (e.g., the URL) to locate and obtain the external content item identified by the link and embedding the external content item into content item (See [0063]) is a content pane. 
generating the content pane within the collaborative content item displaying the cropped portion of the source content item; (Mody: [0064, 0035] the content items 506 and 508 (i.e. content pane) are generated in the message body can be shared with collaborators of the email message as collaborative content item in FIG. 7… with a content entry includes the content pointer which can point to multiple locations from the content storage, each contains a portion (i.e. cropped portion) of the source content item).
encoding, in the content pane, a reference to the cropped portion of source content item based on the type of content, (Mody: [0085] message conversion model parse each message in the message thread to encode the attachment information, e.g., size, type, content in the attachment, source reference (i.e. content type)… step 914, replace links in content item with corresponding content in 506 and 508 (i.e. content pane) of FIG. 8-9… with a content entry includes the content pointer (i.e. a reference) which can point to multiple locations from the content storage, each contains a portion (i.e. cropped portion) of the source content item).
receiving, from the content pane within the collaborative content item, an edit to the cropped portion of the source content item at the content pane; and (Mody: [0089] message conversion module uses the links (e.g., URLs) (i.e. an edit) to obtain (i.e. receive) the content identified by the links and embed the external content () in the collaboration content item… can be a thumbnail or other preview (i.e. cropped potion) of a collaboration source content item at a location where the link points. Thus, the user can view a version of the external content without having to navigate away from the collaboration content item).
sending an update to the content management system, the update reflecting the edit made at the content pane. (Mody: [0052] when the user of client device edits content item, content management system can detect the change to content item and cause client device to present a graphical notification indicating a change to content item has been made… users with whom content item has been shared can still receive real time notifications of the updates, changes, comments, etc., made with respect to shared content item at the displayed content item).
However, Mody may not explicitly discloses all the aspects of the wherein the collaborative content item is synchronized at a content management;
Mc Erlean discloses wherein the collaborative content item is synchronized at a content management; (Mc Erlean: [Abstract] Content maintained at a content management system, as well as metadata associated with the content item, can be shared via an approach in which content items maintained in the first repository of the content management system are synchronized with a copy of the content items maintained in a second repository… the copy of the content item can be accessed by collaborative users).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Mody and Mc Erlean disclosing collaboratively editing and organizing contents within Content Management system which are analogous art from the “same field of endeavor”, and, when Mc Erlean's synchronizing the copy of the content items in the content management system was combined with Mody's converting messages into a collaboration content, the claimed limitation on the wherein the collaborative content item is synchronized at a content management would be obvious. The motivation to combine Mody and Mc Erlean is to provide a content management system suitable for managing various contents with communication efficiency and data security. (See Mc Erlean [0002, 0042])

As to claim 2, Mody in view of Mc Erlean discloses The computer-implemented method of claim 1, wherein the source content item and the collaborative content item are stored by the content management system. (Mody: [0021, Abstract] Content management system can store the source content item… the message conversion module can generate a collaboration content item, which can be stored in the content management system).
As to claim 3, Mody in view of Mc Erlean discloses The computer-implemented method of claim 1, further comprising notifying the content management system of the embedding of the portion of the source content item in the collaborative content item, wherein the content management system is configured to update the collaborative content item with the embedding of the portion of the source content item. (Mody: [0028] the client software can monitor the linked collection for source content item changes and queue those changes (i.e. collaborative content item) for later synchronization (i.e. update) to content management system… manually start, stop, pause, or resume synchronization (i.e. notifying) with content management system).
As to claim 4, Mody in view of Mc Erlean discloses The computer-implemented method of claim 1, further comprising: 
accessing the collaborative content item stored by the content management system; (Mody: [0051] After content item has been shared with the collaborators identified in the message or message thread, the content item can be accessed by the collaborators from other devices).
displaying the collaborative content item in a graphical user interface; (Mody: [0011] FIG. 7 illustrates a graphical user interface for presenting a shared (i.e. collaborative) content item from an email message thread).
receiving, via the graphical user interface, a user selection of the source content item for embedding; and (Mody: [0060-63] via GUI 400, a user can select a graphical element 418 for converting email message into a collaboration content item managed by content management system… convert the links (i.e. source content item) into embedded content items 506 and 508 in content item).
providing for the display of the source content item within the collaborative content item. (Mody: [0063] message conversion module converts link 412 into embedded item 506 by using the link (e.g. the URL) to locate and obtain the external content item identified by the link and embedding the external content item into collaborative content item).
As to claim 5, Mody in view of Mc Erlean discloses The computer-implemented method of claim 1, wherein the user selection of the portion of the source content item is received via the content pane. (Mody: [0064] the content items 506 and/or 508 (i.e. the content pane) are generated in the message body for the received selection of the source content item which can be shared with collaborators of the email message in FIG. 7).
As to claim 7, Mody in view of Mc Erlean discloses The computer-implemented method of claim 1, wherein the portion of the source content item is defined by location data associated with the source content item and (Mody: [0033-0034] content item management module maintains a content directory includes a content path can be used to identify the location of the source content item).
the source content item is a slide deck content item and the location data is a set of slides in the slide deck content item. (Mody: [0043] content management system includes collaboration module to collaborate on content items like a slide show presentation for a set of slides).
As to claim 8, Mody in view of Mc Erlean discloses The computer-implemented method of claim 1, wherein the embedding of the portion of the source content item in the content pane of the collaborative content item is performed by a first client device associated with a first user account and wherein the edit to the source content370294062.1Serial No.: 15/926,676Confirmation No.: 1074 Docket No.: 085118-587994_P1214US1item is associated with a second client device associated with a second user account of the content management system. (Mody: [0028, 0032] an online synchronized content management system can synchronize across multiple client devices for any changes to content in a designated collection and its sub-collections, such as new, deleted, modified, copied, or moved content items or collections… includes sharing module 130 for managing sharing content publicly or privately… Sharing content privately can include linking a content item collaboratively in content storage with two or more user accounts so that each user account has access to the content item in a platform agnostic manner).
As to claim 9, Mody in view of Mc Erlean discloses The computer-implemented method of claim 1, wherein the embedding of the portion of the source content item in the content pane of the collaborative content item is performed by a first client device associated with a user account and wherein the edit to the source content item is associated with a second client device associated with the user account. (Mody: [0028, 0032] an online synchronized content management system can synchronize across multiple client devices for any changes to content in a designated collection and its sub-collections, such as new, deleted, modified, copied, or moved content items or collections… includes sharing module 130 for managing sharing content publicly or privately… Sharing content privately can include linking a content item collaboratively in content storage with two or more user accounts so that each user account has access to the content item in a platform agnostic manner).
As to claim 10, Mody in view of Mc Erlean discloses The computer-implemented method of claim 1, further comprising: receiving, from the content management system, the edit to the source content item, wherein the edit is to the portion of the source content item embedded in the collaborative content item; and (Mody: [0060-63] via GUI 400, a user can select a graphical element 418 for converting email message into a collaboration content item managed by content management system… convert the links (i.e. source content item) into embedded content items 506 and 508 in the collaborative content item).
updating, based on the edit, to the source content item and enablement of updating for the edit to the source content item, the portion of the source content item embedded in the collaborative content item. (Mody: [0063] message conversion module converts link 412 into embedded item 506 by using the link (e.g. the URL) to locate and obtain the external content item identified by the link and embedding the external content item into collaborative content item).
As to claim 21, Mody in view of Mc Erlean discloses The computer-implemented method of claim 1, wherein the encoded reference is further in reference to location data associated with one or more locations within the source content item for the cropping of the portion of the source content item. (Mody: [0033, 0089] a content directory includes a content path (i.e. encoded reference) can be used to identify the location of each content item in the content storage… with a content entry includes the content pointer (i.e. encoded reference) which can point to multiple locations from the content storage, each contains a portion (i.e. cropped portion) of the source content item).
Regarding claims 11-14, these claims recite the computer readable medium performed by the method of claims 1, 10, 3, and 4, respectively; therefore, the same rationale of rejection is applicable.
Regarding claims 15-19, these claims recite the system performed by the method of claims 1, 10, 3, 4, and 5, respectively; therefore, the same rationale of rejection is applicable.

Claims 6, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mody in view of Mc Erlean and further in view of Lord (US 20150006552 A1, “Lord”).
As to claim 6, Mody in view of Mc Erlean discloses The computer-implemented method of claim 1, wherein the portion of the source content item is defined by location data associated with the source content item and (Mody: [0033-0034] content item management module maintains a content directory includes a content path can be used to identify the location of the source content item).
However, Mody in view of Mc Erlean may not explicitly discloses all the aspects of the source content item is a spreadsheet content item and the location data is a set of cells in the spreadsheet content item.
Lord discloses the source content item is a spreadsheet content item and the location data is a set of cells in the spreadsheet content item. (Lord: [0083, 0053] the content item being a portion of a spreadsheet, the location of data in a spreadsheet being stored a pointer that addresses cells as a range of the coordinates). 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Mody in view of Mc Erlean and Lord disclosing collaboratively editing and organizing contents within Content Management system which are analogous art from the “same field of endeavor”, and, when Lord's customizing the reports with the selection of embedded content items was combined with Mody in view of Mc Erlean's converting messages into a collaboration content, the claimed limitation on the source content item is a spreadsheet content item and the location data is a set of cells in the spreadsheet content item would be obvious. The motivation to combine Mody in view of Mc Erlean and Lord is to provide a report generation process by automatically search and select section of relevant content items effectively. (See Lord [0030]).
As to Claim 20, Mody in view of Mc Erlean may not explicitly disclose all the aspect of The system of claim 15, wherein the source content item is composed of a plurality of atomic units and the user selection of the portion of the source content item is a selection of at least one unit of the plurality of atomic units. 
However, Lord discloses wherein the source content item is composed of a plurality of atomic units and the user selection of the portion of the source content item is a selection of at least one unit of the plurality of atomic units. (Lord: [0033] the system allowing the user to build a report by selecting a portion of a page, by page number and range of the coordinates of the clipped sections… a table is identified by worksheet and a range of cell coordinates (i.e. atomic units) and allows selection of a single unit of that portion of units (i.e., a cell)). 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Mody in view of Mc Erlean and Lord disclosing collaboratively editing and organizing contents within Content Management system which are analogous art from the “same field of endeavor”, and, when Lord's customizing the reports with the selection of embedded content items was combined with Mody in view of Mc Erlean's converting messages into a collaboration content, the claimed limitation on wherein the source content item is composed of a plurality of atomic units and the user selection of the portion of the source content item is a selection of at least one unit of the plurality of atomic units would be obvious. The motivation to combine Mody in view of Mc Erlean and Lord is to provide a report generation process by automatically search and select section of relevant content items effectively. (See Lord [0030]).
                                                                                                                                                                                       Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        

/ARIEL MERCADO/Primary Examiner, Art Unit 2176